United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50491
                        Conference Calendar



JAMES H. PRIDGEON,

                                         Plaintiff-Appellant,

versus

MARK HICKS, Classification Officer;
PABLO GUERRA, Gang Intelligence; DAWN WILLIAMSON,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-433
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     James H. Pridgeon (Pridgeon), Texas prisoner # 1056266,

appeals the dismissal of his civil rights suit under 42 U.S.C.

§ 1983 for failure to exhaust his administrative remedies and the

grant of the defendants’ motion for summary judgment.      Pridgeon

claims that the defendants violated prison policy by placing him,

a confirmed gang member, in the general population instead of

administrative segregation.   Pridgeon claims that as a result of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50491
                                   -2-

the defendants’ actions, he was attacked by fellow inmates and

received life threatening injuries.     Pridgeon seeks monetary

relief for his injuries.

     Even though the district court determined that Pridgeon

failed to exhaust his administrative remedies under 42 U.S.C.

§ 1997e(c), the district court could dismiss Pridgeon’s

underlying claims if it determined that “the action is frivolous,

malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune

from such relief.”      See 42 U.S.C. § 1997e(c)(1).   The district

court determined that the defendants were entitled to qualified

immunity.   Thus, the district court granted their motion for

summary judgment.

     On appeal, Pridgeon reiterates his claims but does not

identify error in the grant of the defendants’ motion for summary

judgment.   Although pro se briefs are afforded liberal

construction, even pro se litigants must brief arguments in order

to preserve them.    See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).    By failing to identify any error in the

district court’s judgment, Pridgeon has abandoned the issue on

appeal.   Id. at 225.    Thus, the district court’s judgment is

AFFIRMED.